Citation Nr: 1747156	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-coital mild dermatitis of the penis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in November 2016 at which time it was remanded for additional development.  Review of the record shows substantial compliance with the prior remand; thus additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Post-coital mild dermatitis of the penis is not shown to be causally or etiogically related to any disease, injury or incident in service.


CONCLUSION OF LAW

The criteria for service connection for post-coital dermatitis of the penis have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiner who conducted the most recent examination had access to and reviewed the claims file.

The Board notes that the electronic claims file contains a September 2017 request for an examination and opinion as directed by the Board in its November 2016 remand.  The Board finds that the recently requested examination and opinion would be duplicative of a March 2017 opinion provided by the examining VA urologist and is not necessary for the Board's consideration in rendering a fully informed decision on the instant matter.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54 (1990).

Post-Coital Dermatitis of the Penis

The Veteran asserts that he developed post-coital dermatitis of the penis as a reaction to medication prescribed for treatment for genital warts during service.

The Veteran's June 1995 entrance examination is negative for a history of venereal disease.  In October 1996, the Veteran was treated for genital warts and prescribed medication.  The Veteran continued to be treated for genital warts and chemical dermatitis in May 1997, June 1997, July 1997, October 1997 and in July 1998.

A treatment note from Dr. R., the Veteran's psychiatrist, dated May 29, 2008 indicates the Veteran reported having trouble with erections.  The Veteran reported that he had had this problem the year before and that his family physician prescribed Cialis.  Dr. R. stated "it seems that the problem with sexual potency began before he started taking psychotropic medications."

The Veteran underwent a VA skin diseases examination in August 2009.  The Veteran reported that he was diagnosed with human papilloma virus prior to entering service.  He reported that while in service, he was given a prescription of medication to use for genital warts.  He reported that his condition worsened, so he self-treated at home.  He reported that he was given no specific directions for the use of the medication.  He stated that he had many warts and applied the medication in a "general skin area over the entire penis with use of a Q-tip."  The veteran reported that for a period of two months he had very painful sexual intercourse and that this gradually improved.  The Veteran reported that at the time of the examination he had genital warts.  He also stated that he was prescribed Cialis in 2003 because painful intercourse made it difficult to achieve and maintain an erection, but that this had improved and he was no longer using Cialis.  The examiner noted that physical examination revealed two slightly reddened areas on the penis measuring 3 mm circumferentially.  The examiner diagnosed the Veteran with post-coital mild dermatitis of the penis.  The examiner determined that it was less likely than not that this condition is related to military service.  The examiner based her rationale on the Veteran's pre-existing condition of HPV prior to entering service.  The examiner also noted that no medical records associated with the file at the time of the examination showed treatment with Cialis or chronic symptomatology affecting the penis or skin condition.

The Veteran submitted private medical records from Dr. H. dated October 2009.  Dr. H. noted that the purpose of the visit was to document the Veteran's illness and treatment issues.  Dr. H. examined the Veteran and diagnosed chemical dermatitis, condyloma and other penile anomalies.  Dr. H. recommended an evaluation by a urologist for the Veteran's chemical dermatitis.

In July 2011, the Veteran underwent a VA skin diseases examination.  The Veteran reported experiencing soreness and pain of the skin of the penis during intercourse, and that he currently had five to six small warts.  The examiner noted the Veteran's medical history as outlined above, and also noted that the Veteran had not seen a urologist due to financial issues.  The examiner noted that physical examination revealed mild hypopigmentation on the end of the penile shaft, one small cluster of warts was noted and another single wart was observed.  The examiner found no objective evidence of post-coital dermatitis.  The examiner diagnosed chemical dermatitis of the penis in service, resolved; clinically insignificant hypopigmentation as residual, no functional limitation.  The examiner also diagnosed pre-existing genital warts, no current treatment, nor functional limitation and that the condition was not aggravated by or worsened beyond natural progression due to military service.

On the Veteran's VA Form 9, submitted in August 2011, the Veteran stated that the scarring on his penis was still painful and that he was unable to maintain an erection.  He stated that he was unable to pursue treatment due to financial reasons.

In November 2016, the Board remanded this issue because it determined that the August 2009 and July 2011 VA examination were inadequate as they did not address the Veteran's contentions regarding painful intercourse and erectile dysfunction.  Additionally, the Board found that the VA examiners did not provide the correct standard for determining whether the Veteran's post-coital mild dermatitis of the penis pre-dated his active military service and, if so, whether it was aggravated by his active military service.

The Veteran failed to report for a VA examination with a urologist in March 2017.  The examiner conducted a thorough review of the Veteran's electronic file and his medical records.  The examiner noted that in August 2009, the Veteran stated that he had contracted HPV prior to entering service.  The Veteran reported that since experiencing chemical burns to his penis he has had pain during intercourse and required, for a short time, the use of Cialis.  The examiner noted that the Veteran stated that the Cialis did not help his erections but seemed to help the pain; the Veteran no longer required Cialis since some time in 2008.  The examiner noted the Veteran's medical treatment history as described in detail above.  The VA examiner concluded that there was no evidence for post-coital dermatitis and that chemical dermatitis resolved with evidence of prior inflammation in the areas of post inflammatory hypopigmentation, and was related to service.  The examiner determined that the Veteran had post inflammatory hyperesthesia secondary to chemical burn on the penis; and noted that it is not uncommon for areas of prior well healed burns to be hypersensitive to heat/cold or mechanical stimulation.  The examiner determined that this disability is related to service, and was exacerbated by his treatments while on active duty.  The examiner found no evidence of erectile dysfunction in the Veteran's records other than the brief mention of temporary use of Cialis which is "subjective in nature," and noted that there is no prescription in the record for Cialis.  The examiner diagnosed the Veteran with pre-existing condyloma accuminata that were not aggravated by or worsened beyond natural progression by military service.

After careful review of the evidence, the Board has determined that service connection is not warranted for post-coital dermatitis of the penis.  There is no indication of treatment for this claimed disability in service, nor has the Veteran asserted that he experienced these symptoms in service.  The condition was noted only once, in an August 2009 VA examination.  The July 2011 VA examiner found no evidence of post-coital dermatitis of the penis and, therefore, did not diagnose it.  Similarly, the March 2017 VA examiner stated that there was no evidence of post-coital dermatitis.  The evidence reveals that the Veteran contracted HPV prior to entering in to service and was treated for genital warts while in service.  In this regard, the Veteran has been service connected for post-inflammatory hyperesthesia secondary to chemical burn on the penis due to medication he was prescribed in service for treatment of genital warts, and has been assigned a 10 percent disability evaluation for this disability.

Turning to the Veteran's assertion on his VA Form 9, that he cannot maintain an erection because of pain from this disability, the Board finds that the evidence of record does not support this contention.  The Board finds the treatment note from the Veteran's private psychiatrist dated May 2008 notes the Veteran reported experiencing painful erections and that he had been prescribed Cialis in the past.  At his August 2009 VA examination, the Veteran stated that he was prescribed Cialis in 2003 because painful intercourse made it difficult to achieve and maintain an erection, but that this had improved and he was no longer using Cialis.  The private treatment record dated October 2009 and the July 2011 VA examination do not note any reports of erectile dysfunction or use of Cialis.  The VA urologist who furnished the March 2017 opinion affirmatively stated that he found no evidence of erectile dysfunction other than a mention of a prescription for Cialis in the past, but no prescription for Cialis is associated with the record.  The pain the Veteran experiences in his penis has been attributed to the service connected post-inflammatory hyperesthesia secondary to chemical burn on the penis due to medication and not to post-coital dermatitis of the penis.  Thus as there is no evidence of a current disability, and no competent evidence of incurrence or aggravation of a disease or injury in active service, service connection for post-coital mild dermatitis of the penis is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for post-coital mild dermatitis of the penis is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


